DETAILED ACTION

Response to Amendment
Applicant’s response to the last Office Action, filed on 02/22/2021 has been entered and made of record. 
Applicant’s amendments necessitated the new ground of rejection set forth herein; accordingly this action is made final.
Rejection under 35 USC 112(b) is withdrawn in view of amendments. 

Response to Arguments
Applicant's arguments filed on 02/22/2021 have been fully considered but they are not persuasive. 
Applicant remarked, “Interpolation involves using known data to estimate values at unknown points. The values at known points remain the same and new values at unknown points are determined based on the known data values. There is no shifting in position of pixel data in interpolation. This is illustrated in Fig. 8 of Otsubo, which shows the internal IR and RGB values remaining the same and new values being determined by interpolation.” 
Examiner disagrees and notes that ¶ 0128-0129 and Fig. 8 provide a detailed description of pixel shift via interpolation processing. In particular the IR pixel data which is read out in only some pixel positions (see Fig. 8), is reproduced in every pixel position by interpolation. This constitutes a shift of pixel data to position IR pixel data in new pixel positions. For a given pixel position with no IR pixel data, the interpolation shifts IR .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo (US PGPub 20170134704) in view of Northcott (US PGPub 20150245767) and Smits (US PGPub 20150304535).
Regarding claim 1, Otsubo discloses an electronic device (¶ 0089) comprising:
light of a first wave bandwidth; (Otsubo is a method for receiving ambient visible light and infrared light (from an infrared illuminator) and processing the image signals using a double band pass filter (DBPF) in such a way that a single CCD sensor can be used to image both color light and infrared/near-infrared light.)

a camera comprising an image sensor configured to arrange one or more first pixels for sensing the light corresponding to the first wave bandwidth and the second wave bandwidth and one or more second pixels for sensing the light corresponding to the second wave bandwidth; and (Figs. 5b-d show the filter array of a CCD/CMOS image sensor with first RGB pixels for sensing the light corresponding to the first wave bandwidth/visible light bandwidth and IR (infrared) pixels corresponding to the second wave bandwidth/infrared bandwidth. See ¶ 0091-0093. The first RGB pixels each image the light of their respective color as well as IR light, which is then subtracted, as explained at ¶ 0128-0129.)
a processor electrically coupled to the image sensor and comprising a control circuit connected to an application processor through a designated interface, wherein the control circuit is configured to (¶ 0182 and ¶ 0266):
control the camera to obtain image data of an external object from the first wave bandwidth light and the second wave bandwidth light output from the second light emitter, which are reflected from the external object, (As above, see ¶ 0091-0093.)
shift second pixel data corresponding to the one or more second pixels of the image data to correspond in position to first pixel data corresponding to the one or more first pixels of the image data, (¶ 0128-0129 and Fig. 8 provide a detailed description of pixel shift via interpolation processing. In particular the IR pixel data which is read out in only some pixel positions (see Fig. 8), is reproduced in every pixel position by 
generate first image data of the external object using a difference between the first pixel data and the shifted second pixel data, (After pixel shift is achieved via interpolation, subtraction is performed, ¶ 0129, “in infrared light removal signal creating blocks 22r, 22g, 22b, and 22ir, a signal that is subtracted from each R, G, and B signals is generated from an IR signal in order to remove an influence of infrared light received.”)
generating second image data of the external object by the second pixel data corresponding to the one or more second pixels of the image data, and (Fig. 25 and ¶ 0189 teach generating second image/IR data corresponding to the one or more second pixels.)
transmit the first image data and the second image data to the processor through the designated interface, wherein the processor is configured to generate authentication information and to generate depth information using the second image data. (¶ 0187, “it is possible to realize a small sensor that can perform visible/near -infrared light imaging simultaneously and that can be used in a smartphone or the like even when a correction/separation circuit is not embedded. In a smartphone, a function of biometric authentication such as iris authentication, or 3D capture is included by an IR sensor and imaging of a visible video/still image can be realized by one sensor.”)

Northcott also teaches generating said authentication information based on the first image data and generating depth information using the second image data. (Northcott Fig. 9 and ¶ 0100-0116 teach a procedure for performing authentication using the first image data/color image data and generating depth information using the second image data/NIR image data. ¶ 0104 and 0107-0108 teach using the NIR data to compute the depth of the subject’s iris in the focus step. Also see ¶ 0046. The background image/first image data is then captured at ¶ 0109.)  
It would have been obvious to one of ordinary skill in the art to have combined Otsubo’s system for dual band imaging on a single image sensor with Northcott’s system for dual band imaging on a single image sensor (which explicitly teaches binning and detailed authentication steps). Otsubo and Northcott both teach systems for processing visible light and infrared light images on a single image sensor. They both teach doing so in order to integrate IR/NIR imaging into a color image sensor and both teach iris-based authentication using the IR/NIR depth data. Northcott provides a teaching for implementing pixel binning with the IR/NIR data (a well-known and widely-used technique to increase frame resolution). Northcott also teaches an authentication procedure involving the color image data performing authentication and IR/NIR data performing depth processing. Otsubo discloses performing iris-based authentication but 
In the field of infrared sensors Smits teaches a first light emitter comprising first light emitting circuitry configured to output said light of a first wave bandwidth. (Smits is a system for performing iris-based authentication using visible light and NIR imaging. Smits teaches that if the visible light isn’t bright enough the system may optionally illuminate the face for the imaging. See Fig. 3, numeral 314 and ¶ 0044.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s system for dual band iris authentication with Smit’s system for dual band iris authentication (which explicitly teaches using a visible light source). Otsubo and Northcott both teach systems for processing visible light and infrared light images. They teach illuminating the iris using an IR/NIR illuminator and rely on ambient visible light. Smits teaches that if the ambient visible light isn’t bright enough the system may optionally illuminate the face. The combination constitutes the repeatable and predictable result of simply applying Smit’s highly relevant teachings here of adding an optional light. This cannot be considered a non-obvious improvement in view of the relevant prior. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
claim 2, the above combination teaches the electronic device of claim 1, wherein the processor is configured to control the electronic device to output the first wave bandwidth light using a first light source and to output the second wave bandwidth light using a second light source. (See rejection of claim 1, in particular Smits visible light source and Otsubo’s and Northcott’s IR/NIR light sources.)
Regarding claim 3, the above combination discloses the electronic device of claim 1, wherein the control circuit is further configured to generate a first image of pixel data of the first wave bandwidth by removing the second pixel data from the first pixel data based on the shifted second pixel data. (As above, after pixel shift is achieved via interpolation, subtraction is performed, ¶ 0129, “in infrared light removal signal creating blocks 22r, 22g, 22b, and 22ir, a signal that is subtracted from each R, G, and B signals is generated from an IR signal in order to remove an influence of infrared light received.”)
Regarding claim 4, the above combination discloses the electronic device of claim 1, wherein the control circuit is configured to, as part of generating the first image data, generate an interpolation value using a difference of pixel data of the first wave bandwidth at the second pixel data position of the first image. (As seen in ¶ 0128-0129 and Fig. 8 not only is the IR pixel data interpolated but the RGB pixel data are each also interpolated to place RGB pixel values in the positions of the IR pixels, i.e., generating pixels of the first wave bandwidth at the second pixel data position. The difference of pixel data is then taken for each pixel position is in ¶ 0129.)
Regarding claim 5, the above combination discloses the electronic device of claim 4, wherein the first wave bandwidth is used to acquire an iris image, and the 
Regarding claim 6, the above combination discloses the electronic device of claim 1, wherein the processor is configured to authenticate the external object using at least the authentication information and the depth information.(As above, See rejection of claim 1 and in particular Northcott Fig. 9 and ¶ 0100-0116 which teach authenticating an iris using the authentication information and the depth information.)
Regarding claim 7, the above combination discloses the electronic device of claim 6, wherein the authentication includes iris authentication. (See rejection of claim 1).
Claims 8-10, 12-14 are the method claims corresponding to the device of claim 1, 3-7. Remaining limitations are rejected similarly. See detailed analysis above. 
Regarding claim 18, the above combination discloses the electronic device of claim 16, wherein 
the second image data of the external object is generated by binning the second pixel data corresponding to the one or more second pixels of the image data, and the processor is further configured to: (see rejection of claim 1)
transmit the first image data and the second image data to an application processor through a designated interface, wherein the application processor is configured to authenticate information based on the first image data and to generate depth information using the second image data. (see rejection of claim 1)
claim 19, the above combination discloses the electronic device of claim 18, wherein the processor is configured to: generate a first image of pixel data of the first wave bandwidth by removing the second pixel data from the first pixel data based on the shifted second pixel data. (see rejection of claim 3)

Claims 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo (US PGPub 20170134704) in view of Smits (US PGPub 20150304535).
Regarding claim 15, the above combination discloses the electronic device (see rejection of claim 1) comprising:
a first light emitter comprising first light emitting circuitry configured to output light of a first wave bandwidth; (see rejection of claim 1)
a second light emitter comprising second light emitting circuitry configured to output light of a second wave bandwidth; (see rejection of claim 1)
a camera comprising a pixel array comprising one or more first pixels configured to transform the light of the first wave bandwidth and the second wave bandwidth to a first electric signal and one or more second pixels configured to transform the light of the second wave bandwidth to a second electric signal, (see rejection of claim 1) and an image sensor comprising one or more filters mounted on at least part of the one or more second pixels and configured to pass the light of the second wave bandwidth; and (Otsubo ¶ 0089 teaches an IR filter mounted with the IR pixel data.)
a processor, wherein the processor is configured to control the electronic device to output the light of the first wave bandwidth using a first light source and to output the 
to control the electronic device to obtain image data of an external object based on the first electrical signal and the second electrical signal received from the camera corresponding to first wave bandwidth light and the second wave bandwidth light reflected from the external object, to shift second pixel data corresponding to the one or more second pixels of the image data to correspond in position to one or more first pixels of the image data, (see rejection of claim 1)
to generate first image data of the external object using a difference between the first pixel data and the shifted second pixel data (see rejection of claim 1)
to generate a first image using a difference between the first signal and the second signal, and  (see rejection of claim 1)
to generate second image data of the external object using the second pixel data. (see rejection of claim 1)
Regarding claim 16, the above combination discloses the electronic device of claim 15, wherein the pixel array is configured to arrange the first pixels and the second pixels in a grid. (Otsubo Fig. 5)
Regarding claim 17, the above combination discloses the electronic device of claim 16, further comprising: a filter disposed on the one or more first pixels and configured to pass the light of the first wave bandwidth and the second wave bandwidth. (¶ 0108, “DBPF [double pass-band filter] 5 has high transmittance in two bands that are a visible-light band indicated by DBPF (VR) and an infrared band (second wavelength 
Regarding claim 20, the above combination discloses the electronic device of claim 15, wherein the processor is configured to, as part of generating the first image data, generate an interpolation value using a difference of pixel data of the first wave bandwidth at second pixel data positions of the first image. (see rejection of claim 4)

Conclusion
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661